Citation Nr: 1615472	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 9, 2008, for the grant of a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of June 2007 and February 2009 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2009, during the course of the appeal, the Veteran appeared at a Video Conference hearing before the Veterans Law Judge whose signature appears at the end of this remand. A copy of the hearing transcript has been associated with the record.

The issues on appeal were remanded by the Board in February 2010 to obtain medical records utilized in a disability determination by the Social Security Administration (SSA) and insure that the Veteran had been provided appropriate statutory notifications.  These were accomplished and the case was returned to the Board. 

In a February 2014 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in December 2014, pursuant to a November 2014 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's February 2014 decision regarding the denial of an initial rating in excess of 50 percent for PTSD and remand the matter so that the Board could provide adequate reasons and bases which considered the Veteran's July 2006 report of suicidal ideation and documented problems with impulse control.  The matter of an earlier effective date for TDIU was remanded as being intertwined with the PTSD rating issue.  
In May 2015, the Board denied the issues on appeal again.  Once again, the Veteran appealed the Board's denial to the Court, and the Board's decision was vacated in November 2015, pursuant to a November 2015 JMR.  The parties requested that the Court vacate the Board's May 2015 decision regarding the denial of an initial rating in excess of 50 percent for PTSD and remand the matter so that the Board can provide adequate reasons and bases which consider January 2009 VA treatment records that document various legal problems the Veteran has experienced as a result of violent behavior, including an August 2006 domestic violence charge and an August or September 2008 charge of assault and battery.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted almost nine years ago, in May 2007.  In addition, evidence of record following the May 2007 VA examination, including January 2009 VA treatment records, a July 2009 VA group counseling note, and the transcript of the September 2009 Board hearing, suggest that the Veteran's PTSD may have increased in severity since his May 2007 VA examination.  See March 2016 statement from the Veteran.  Given the length of time since the last VA examination and the evidence of post-examination symptomatology, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board also notes that because the outcome of the claim for an increased rating for PTSD may have a bearing on the issue of entitlement to TDIU prior to June 9, 2008, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

Furthermore, the Board notes that the Veteran contends that he has been unemployable since April 15, 2005, due to his service-connected PTSD.  The SSA has determined him to be disabled as of February 1, 2005, due primarily to an anxiety-related disorder.  Other evidence of record, including February 2005, March 2005, June 2005 and May 2007 VA examination reports, 2009 VA treatment records, and the transcript of the September 2009 Board hearing, shows that the Veteran has been having significant occupational impairment since early 2005.  See March 2016 statement from the Veteran.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015) prior to June 9, 2008.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, the AOJ shall refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b), prior to June 9, 2008.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination for review of pertinent documents therein.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed. 

The examiner should specifically provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD. 

(b) The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.  The examiner should also comment on functional impairment caused solely by the Veteran's service-connected PTSD relative to his ability to secure or follow a substantially gainful occupation.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations, if any, would be needed due to his service-connected PTSD. 

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Refer the Veteran's case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b), for the period prior to June 9, 2008.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

